Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 CFR 1.198   Reopening after a final decision of the Patent Trial and Appeal Board
When a decision by the Patent Trial and Appeal Board on appeal has become final for judicial review, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner except under the provisions of § 1.114  or § 41.50  of this title without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.
The examiner has specific knowledge of the existence of particular references that indicate non-patentability of the appealed claims. Therefore, prosecution is reopened, and a new art rejection on the merits is presented below. See MPEP 1214.04

A Technology Center Director has authorized re-opening prosecution under 37 CFR 1.198 for the purpose of entering the new rejection.

/SUJOY K KUNDU/            Acting Group Director, TC 2400                                                                                                                                                                                            

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 03/20/2020 and the decision rendered by the Board on 01/07/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Levinson et al., US 2013/0005294 in view of Chang, US 2017/0214945 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Levinson et al., US 2013/0005294 in view of Ekstrand, US 2009/0252481. Ekstrand discloses audio associated with live stream video is captured via a microphone that is separate from a microphone used to capture audio communication2 (paragraph 45-47) for the benefit of giving a feeling of an ambient situation although not obscuring the comments of the reporter (Ekstrand paragraph 47).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al., US 2013/0005294 in view of Ekstrand, US 2009/0252481.
Regarding claim 1, Levinson discloses a method for direct video broadcasting to at least one video host, 2via a mobile device, comprising: 
3allowing said at least one video host (12 figure 1) to initiate at least an audio 4communication with a user, via a mobile device (10, 14, 16 figure 1)  (paragraph 19, 60, 85-voice call); 
5allowing said user, via said mobile device, to accept said initiated6 audio communication from said at least one video host (paragraph 19 and 146); 
7providing, in response to said user accepting said initial audio 8communication, audio communication between said user and said at least one 9video host, via mobile device (paragraph 19, 60, 85-voice call); and 
10allowing, in response to said user accepting said initiated audio 11communication, said user to capture live stream video, via said mobile device, and upload 12or stream said live stream video to said at least one video host, wherein said at 13least one video host is enabled to engage in audio communications with said 14user, via said mobile device, as said live stream video is being captured, wherein said audio communication is provided via said mobile device and wherein said live stream video and any audio associated with said live stream video is provided via said mobile device, and wherein said audio communication is separate from said audio associated with said live stream video (paragraph 82, 105-106 and 127).
Levinson is silent about wherein said audio associated with said live stream video is captured via a microphone that is separate from a microphone used to capture said audio communication.
In an analogous art, Ekstrand discloses audio associated with live stream video is captured via a microphone (218 figure 2) that is separate from a microphone (228 or 239 figure 2) used to capture audio communication2 (paragraph 45-47 where Ekstrand discloses that audio communication from a separate microphone (228 or 239) is provided to mobile device (210) via antenna(215). Mobile device (210) compiles the audio communication and the live streaming video (212) with the audio (218)). Therefore, the audio communication and the live stream video with associated audio are subsequently provided via same mobile device (210) to another device.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify Levinson‘s method with the teachings of Ekstrand to include audio associated with said live stream video that is captured via a microphone that is separate from a microphone used to capture said audio communication. The motivation would have been to give a feeling of an ambient situation although not obscuring the comments of the reporter (Ekstrand paragraph 47).
 
Claims 7, 12 and 18 are rejected on the same grounds as claim 1.

Regarding claim 12, Levinson and Ekstrand disclose the method of claim 1, wherein initiated  audio 2communication is a nonverbal communication (Levinson figure 11, paragraph 19 and 85, text communication). 

Claim 13 is rejected on the same grounds as claim 2.


Regarding claim 13, Levinson and Ekstrand disclose the method of claim 1, wherein said audio communication is a 2Voice-Over-IP audio communication (Levinson paragraph 85; Ekstrand paragraph 45-47). 

Claim 14 is rejected on the same grounds as claim 3.

Regarding claim 15, Levinson and Ekstrand disclose the method of claim 1, wherein said audio communication is a 2 two way communication between said at least one video host and said user (Levinson paragraph 19, 60, 85, 124, 134, 136, 142 and 151; Ekstrand paragraph 45-47). 

Claim 16 is rejected on the same grounds as claim 5.

Regarding claim 6, Levinson and Ekstrand disclose the method of claim 1, wherein said audio communication is accomplished via an external speaker and/or microphone attached or coupled to said mobile device (Levinson paragraph 19, 60, 85, 124, 134, 136, 142 and 151; Ekstrand paragraph 45-47, the devices (210 and 220/230) are wirelessly coupled to be consistent with paragraph 47 of the instant application).

Claim 17 is rejected on the same grounds as claim 6.

Regarding claim 18, Levinson and Ekstrand disclose the method of claim 1, further comprising, 2allowing said at least one video host to provide said captured 3video to one or more subsequent users (Levinson paragraph 19, 60, 85, 124, 134, 136, 142 and 151; Ekstrand paragraph 45-47). 

Regarding claim 110, Levinson and Ekstrand disclose the method of claim 1, further comprising, 2allowing said at least one video host to store said captured video (Levinson figure 14, paragraph 92; Ekstrand paragraph 45-47). 

Regarding claim 111, Levinson and Ekstrand disclose the method of claim 1, wherein said at least one video host is 2enabled to engage in text or nonverbal communications with said user, as said 3captured video is being captured (Levinson paragraph 19, 60, 85, 124, 134, 136, 142 and 151; Ekstrand paragraph 45-47). 

Claim 20 is rejected on the same grounds as claim 11.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Ekstrand in view of Hanover, US 2012/0258681.
Regarding claim 14, Levinson and Ekstrand disclose the method of claim 1.
Levinson and Ekstrand are silent about audio communication is a 2one way communication from said at least one video host to said user. 
In an analogous art, Hanover discloses audio communication is a 2one way communication (paragraph 23-24). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Levinson and Ekstrand‘s method with the teachings of Hanover. The motivation would have been to implement a quick communication path for the benefit of providing rapid alerts when needed.

Claim 15 is rejected on the same grounds as claim 4.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Ekstrand in view of Felt et al., US 2011/0187865.
Regarding claim 19, Levinson and Ekstrand disclose the method of claim 1.
2Levinson and Ekstrand are silent about requiring said user to designate at least one categorization for 3said captured video, prior to capturing said video. 
In an analogous art, Felt discloses to designate at least one categorization for 3said captured video, prior to capturing said video (Felt discloses all videos that are going to be captured from parking lot cameras will be placed in the parking lot video category or all videos from gas station cameras will be placed in gas station video category paragraph 40 and 62). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to modify Levinson and Ekstrand‘s method with the teachings of Felt to include requiring said user to designate at least one categorization for 3said captured video, prior to capturing said video. The motivation would have been to have a quick way of sorting the videos for the benefit of having a quick response when the media is needed.

Claim 19 is rejected on the same grounds as claim 9.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM



						Oschta Montoya
						Patent Examiner
						Art Unit 2421
/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421